DETAILED ACTION
This office action is responsive to amendment filed on February 17, 2022 in this application Mola, U.S. Patent Application No. 16/552,143 (Filed August 27, 2019) which is a continuation in part of Mola, U.S. Patent Application No. 16/358,194 (Filed March 19, 2019) (“Mola”).  Claims 1, 6 – 14, and 17 – 20 were pending.  Claims 1, 6 – 14, and 17 - 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
With respect to Applicant’s argument on pgs. 9 – 10 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach a proposed behavioral change defined a change description, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  
Applicant argues that Glaser does not analyze a proposed change.  Remarks at pg. 9.  However, Glaser is not relied upon to teach analyzing a proposed change, rather, Glaser is used for the teaching of a proposed behavioral change description.
Prior art reference Lindo teaches analyzing a proposed behavioral change by analyzing first and second programs versions, where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).
Prior art reference Glaser teaches that the proposed behavioral change used in Lindo’s analysis, is embodied not in code, but rather in a change description, which is a data structure containing metadata that specifies the proposed program statements, inputs, outputs, and how the outputs are used as inputs to dependent functions.  Glaser at ¶¶ 0009 – 0011; see generally fig. 8.
Therefore the combination of prior art references Lindo and Glaser teaches a proposed behavioral change defined a change description.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 5/20/2022, 1/21/2022, and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 1, 14, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “the second … being associated with a proposed behavioral change that specifies a mapping between an input to the second … and a proposed output of the second … when the second … is provided with the input …in view of the proposed behavioral change associated with the second … including using the specified proposed output as an input to the first …; determining if the first … executed differently based on the behavioral change associated with the second …, based at least on comparing the emulated execution of the first function with the recorded execution of the first …; and reporting whether or not the first … executed differently based on the behavioral change associated with the second ….” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that an execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189.  After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).   One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to correct bugs in versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “[first and second] function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses where the two different versions are functional modules within a program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known program module type of a function to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “a proposed behavioral change that is not already implemented in the second executable code, the proposed behavioral change being defined by a change description” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Glaser (see infra) which discloses where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions.  Glaser at ¶¶ 0009 - 0011.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known computer readable metadata format for identifying proposed program changes with a method that uses a computer to exercise proposed program changes using execution traces.
16/459,899
16/552,143
1. A method, implemented at a computer system that includes one or more processors and a memory, for transforming input data to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …
1, 14, 20. A method, implemented at a computer system that includes one or more processors and a memory, for determining if a [function’s] behavioral change affects a client …, the method comprising:  accessing first executable code that includes a first …; 


accessing a recorded execution recording an execution of the first …; identifying second executable code that includes a second … that generates an output, …identifying the first … as a client … that consumes the generated output of the second …;


emulating execution of the first … 



Claim 6 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the first function as a client function that consumes the generated output of the second function comprises identifying a plurality of functions as client functions that each consumes an output generated by the second function; and emulating execution of the first function in view of the behavioral change associated with the second function comprises emulating execution of each of the plurality of functions in view of the behavioral change” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences)  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of each of the plurality of functions in view of the behavioral change comprises emulating a plurality of instances of the second function, the method further comprising tracking internal state for the second function across the plurality of instances” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write state by the second version is tracked and replayed in emulation as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein comparing the emulated execution of the first function with the recorded execution of the first function comprises at least one of, comparing an output of the emulated execution of the first function with an output of the recorded execution of the first function; comparing a number of instructions executed during the emulated execution of the first function with a number of instructions executed during the recorded execution of the first function; or comparing a number of times the emulated execution of the first function accessed a memory location with a number of times the recorded execution of the first function accessed the memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the first executable code and the second executable code are part of a same entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that The two different code versions may be functional modules within the same program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences between function versions.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “when the first function executed differently, using a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; and reporting whether the emulated execution of the first function was normal or anomalous” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising, when the first function executed differently, running a checker against the emulated execution of the first function; and reporting a result of running the checker” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that An execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189. After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising: identifying a third function as a client function that consumes an output of the first function; emulating execution of the third function in view of the emulation of the first function; and determining if the third function executed differently based on the behavioral change associated with the second function, based at least on comparing the emulated execution of the third function with a recorded execution of the third function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “the computer-executable instructions also including instructions that are executable by the at least one processor to cause the computer system to, use a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; or run a checker against the emulated execution of the first function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 19 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 1, 14, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “the second … being associated with a proposed behavioral change that specifies a mapping between an input to the second … and a proposed output of the second … when the second … is provided with the input …in view of the proposed behavioral change associated with the second … including using the specified proposed output as an input to the first …; determining if the first … executed differently based on the behavioral change associated with the second …, based at least on comparing the emulated execution of the first function with the recorded execution of the first …; and reporting whether or not the first … executed differently based on the behavioral change associated with the second ….” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that an execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189.  After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).   One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to correct bugs in versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “[first and second] function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses where the two different versions are functional modules within a program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known program module type of a function to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “a proposed behavioral change that is not already implemented in the second executable code, the proposed behavioral change being defined by a change description” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Glaser (see infra) which discloses where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions.  Glaser at ¶¶ 0009 - 0011.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known computer readable metadata format for identifying proposed program changes with a method that uses a computer to exercise proposed program changes using execution traces.
16/459,879
16/552,143
1. A method, implemented at a computer system that includes one or more processors and a memory, for mapping input locations to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…
1, 14, 20. A method, implemented at a computer system that includes one or more processors and a memory, for determining if a [function’s] behavioral change affects a client …, the method comprising:  accessing first executable code that includes a first …; 



accessing a recorded execution recording an execution of the first …; identifying second executable code that includes a second … that generates an output, …identifying the first … as a client … that consumes the generated output of the second …;


emulating execution of the first … 



Claim 6 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the first function as a client function that consumes the generated output of the second function comprises identifying a plurality of functions as client functions that each consumes an output generated by the second function; and emulating execution of the first function in view of the behavioral change associated with the second function comprises emulating execution of each of the plurality of functions in view of the behavioral change” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences)  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of each of the plurality of functions in view of the behavioral change comprises emulating a plurality of instances of the second function, the method further comprising tracking internal state for the second function across the plurality of instances” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write state by the second version is tracked and replayed in emulation as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein comparing the emulated execution of the first function with the recorded execution of the first function comprises at least one of, comparing an output of the emulated execution of the first function with an output of the recorded execution of the first function; comparing a number of instructions executed during the emulated execution of the first function with a number of instructions executed during the recorded execution of the first function; or comparing a number of times the emulated execution of the first function accessed a memory location with a number of times the recorded execution of the first function accessed the memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the first executable code and the second executable code are part of a same entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that The two different code versions may be functional modules within the same program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences between function versions.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “when the first function executed differently, using a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; and reporting whether the emulated execution of the first function was normal or anomalous” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising, when the first function executed differently, running a checker against the emulated execution of the first function; and reporting a result of running the checker” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that An execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189. After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising: identifying a third function as a client function that consumes an output of the first function; emulating execution of the third function in view of the emulation of the first function; and determining if the third function executed differently based on the behavioral change associated with the second function, based at least on comparing the emulated execution of the third function with a recorded execution of the third function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “the computer-executable instructions also including instructions that are executable by the at least one processor to cause the computer system to, use a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; or run a checker against the emulated execution of the first function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 19 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 1, 14, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations shown below, with the exception of the limitations “the second … being associated with a proposed behavioral change that specifies a mapping between an input to the second … and a proposed output of the second … when the second … is provided with the input …in view of the proposed behavioral change associated with the second … including using the specified proposed output as an input to the first …; determining if the first … executed differently based on the behavioral change associated with the second …, based at least on comparing the emulated execution of the first function with the recorded execution of the first …; and reporting whether or not the first … executed differently based on the behavioral change associated with the second ….” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that an execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189.  After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).   One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known technique to correct bugs in versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “[first and second] function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses where the two different versions are functional modules within a program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known program module type of a function to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “a proposed behavioral change that is not already implemented in the second executable code, the proposed behavioral change being defined by a change description” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Glaser (see infra) which discloses where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions.  Glaser at ¶¶ 0009 - 0011.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known computer readable metadata format for identifying proposed program changes with a method that uses a computer to exercise proposed program changes using execution traces.
16/541,647
16/552,143
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: accessing a first version of executable code, and accessing a second version of executable code;
accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;…

; …emulating execution of the first code path based on supplying the first code path with the one or more synthetic inputs,…
1, 14, 20. A method, implemented at a computer system that includes one or more processors and a memory, for determining if a [function’s] behavioral change affects a client …, the method comprising:  accessing first executable code that includes a first …; 



accessing a recorded execution recording an execution of the first …; identifying second executable code that includes a second … that generates an output, …identifying the first … as a client … that consumes the generated output of the second …;


emulating execution of the first … 



Claim 6 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the first function as a client function that consumes the generated output of the second function comprises identifying a plurality of functions as client functions that each consumes an output generated by the second function; and emulating execution of the first function in view of the behavioral change associated with the second function comprises emulating execution of each of the plurality of functions in view of the behavioral change” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences)  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of each of the plurality of functions in view of the behavioral change comprises emulating a plurality of instances of the second function, the method further comprising tracking internal state for the second function across the plurality of instances” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write state by the second version is tracked and replayed in emulation as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein comparing the emulated execution of the first function with the recorded execution of the first function comprises at least one of, comparing an output of the emulated execution of the first function with an output of the recorded execution of the first function; comparing a number of instructions executed during the emulated execution of the first function with a number of instructions executed during the recorded execution of the first function; or comparing a number of times the emulated execution of the first function accessed a memory location with a number of times the recorded execution of the first function accessed the memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the first executable code and the second executable code are part of a same entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that The two different code versions may be functional modules within the same program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known trace replay technique to identify differences between function versions.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “when the first function executed differently, using a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; and reporting whether the emulated execution of the first function was normal or anomalous” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising, when the first function executed differently, running a checker against the emulated execution of the first function; and reporting a result of running the checker” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that An execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189. After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising: identifying a third function as a client function that consumes an output of the first function; emulating execution of the third function in view of the emulation of the first function; and determining if the third function executed differently based on the behavioral change associated with the second function, based at least on comparing the emulated execution of the third function with a recorded execution of the third function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “the computer-executable instructions also including instructions that are executable by the at least one processor to cause the computer system to, use a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; or run a checker against the emulated execution of the first function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 19 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/541,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘647 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘647 Application for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Claims 1, 14, and 20 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipates the claims of the instant Application, as shown below, with the exception of the limitations shown below, with the exception of the limitations “the second … being associated with a proposed behavioral change that specifies a mapping between an input to the second … and a proposed output of the second … when the second … is provided with the input …in view of the proposed behavioral change associated with the second … including using the specified proposed output as an input to the first …; determining if the first … executed differently based on the behavioral change associated with the second …, based at least on comparing the emulated execution of the first function with the recorded execution of the first …; and reporting whether or not the first … executed differently based on the behavioral change associated with the second ….” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that an execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189.  After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).   One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known technique to correct bugs in versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “[first and second] function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses where the two different versions are functional modules within a program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known program module type of a function to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “a proposed behavioral change that is not already implemented in the second executable code, the proposed behavioral change being defined by a change description” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Glaser (see infra) which discloses where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions.  Glaser at ¶¶ 0009 - 0011.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known computer readable metadata format for identifying proposed program changes with a method that uses a computer to exercise proposed program changes using execution traces.
10,949,332
16/552,143
1. A method, implemented at a computer system that includes one or more processors and a memory, for using a recorded execution to determine whether a function-internal load modification affects one or more outputs of a traced function, the method comprising: 

accessing a recorded execution comprising trace data tracing a prior execution of at least a portion of executable code of an executable entity, the trace data enabling replay of the prior execution the portion of the executable entity; identifying a function within the traced portion of executable code of the executable entity, the function comprising a sequence of executable instructions, the function consuming zero or more inputs and producing one or more outputs; based on the trace data, determining one or more traced output data values that were produced by a traced instance of the function during the prior execution; identifying, within the sequence of executable instructions of the function, at least one executable instruction that performs a load from memory;

 emulating execution of the function in reliance on the trace data, including: substituting a traced memory value loaded by the at least one executable instruction during the traced instance of the function with a different memory value; and producing one or more emulated output data values for the one or more outputs; determining if there is a difference between the one or more traced output data values and the one or more emulated output data values; and based on there being a difference between the one or more traced output data values and the one or more emulated output data values, generating a notification at a user interface or to a software component.
1, 14, 20. A method, implemented at a computer system that includes one or more processors and a memory, for determining if a [function’s] behavioral change affects a client …, the method comprising:  accessing first executable code that includes a first …; 

accessing a recorded execution recording an execution of the first …; identifying second executable code that includes a second … that generates an output, …identifying the first … as a client … that consumes the generated output of the second …;














emulating execution of the first … 



Claim 6 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the first function as a client function that consumes the generated output of the second function comprises identifying a plurality of functions as client functions that each consumes an output generated by the second function; and emulating execution of the first function in view of the behavioral change associated with the second function comprises emulating execution of each of the plurality of functions in view of the behavioral change” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences)  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 7 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of each of the plurality of functions in view of the behavioral change comprises emulating a plurality of instances of the second function, the method further comprising tracking internal state for the second function across the plurality of instances” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write state by the second version is tracked and replayed in emulation as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein comparing the emulated execution of the first function with the recorded execution of the first function comprises at least one of, comparing an output of the emulated execution of the first function with an output of the recorded execution of the first function; comparing a number of instructions executed during the emulated execution of the first function with a number of instructions executed during the recorded execution of the first function; or comparing a number of times the emulated execution of the first function accessed a memory location with a number of times the recorded execution of the first function accessed the memory location” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 9 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the first executable code and the second executable code are part of a same entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that The two different code versions may be functional modules within the same program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known trace replay technique to identify differences between function versions.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “when the first function executed differently, using a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; and reporting whether the emulated execution of the first function was normal or anomalous” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 11 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising, when the first function executed differently, running a checker against the emulated execution of the first function; and reporting a result of running the checker” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that first and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 12 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that An execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189. After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 13 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising: identifying a third function as a client function that consumes an output of the first function; emulating execution of the third function in view of the emulation of the first function; and determining if the third function executed differently based on the behavioral change associated with the second function, based at least on comparing the emulated execution of the third function with a recorded execution of the third function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 18 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “the computer-executable instructions also including instructions that are executable by the at least one processor to cause the computer system to, use a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; or run a checker against the emulated execution of the first function” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.
Claim 19 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,332.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 Patent anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo (see infra) which discloses that after the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘332 Patent for the purpose of using a known method that runs previously recorded traces on updated versions of program codes.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 – 14, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindo, United States Patent Application Publication No. 2009/0133033 (Published May 21, 2009, filed November 21, 2007) (“Lindo”), in view of Beyel, III, et al., United States Patent Application Publication No. 2018/0300228 (Published October 18, 2018, filed April 14, 2017) (“Beyel”) and Glaser, United States Patent Application Publication No. 2003/0084425 (Published May 1, 2003, filed October 30 ,2001) (“Glaser”).  

Claims 1, 14, and 20
With respect to claims 1, 14, and 20 Lindo teaches the invention as claimed including a method, implemented at a computer system that includes one or more processors and a memory, for determining if a [function’s] behavioral change affects a client …, the method comprising:
accessing first executable code that includes a first …; accessing a recorded execution recording an execution of the first …; identifying second executable code that includes a second … that generates an output, {An execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189.}  
the second … being associated with a proposed behavioral change that specifies a mapping between an input to the second function and a proposed output of the second function when the second function is provided with the input; … using the specified proposed output as an input to the first function; {First and second programs may also be versions of a user program, before and after a proposed bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}
 identifying the first … as a client … that consumes the generated output of the second …; emulating execution of the first … in view of the …behavioral change associated with the second …; determining if the first … executed differently based on the behavioral change associated with the second …, based at least on comparing the emulated execution of the first function with the recorded execution of the first …; and reporting whether or not the first … executed differently based on the behavioral change associated with the second ….{After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}
However, Lindo does not explicitly teach the limitation:
[detecting] function [behavior and execution]…function  {Beyel does teach this limitation.  Beyel teaches that the method for using recorded execution traces as input to test a second version of a code, as taught in Lindo includes where the two different versions are functional modules within a program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.
Lindo and Beyel are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo with where the two different versions are functional modules within a program, as taught in Beyel.  Beyel teaches that modules perform functions.  Id. at ¶ 0023.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo with where the two different versions are functional modules within a program, as taught in Beyel, for the purpose of using a known trace replay technique to identify differences between function versions.}
However, Lindo and Beyel does not explicitly teach the limitation:
a proposed behavioral change that is not already implemented in the second executable code, the proposed behavioral change being defined by a change description {Glaser does teach this limitation.  Glaser teaches that the method for using recorded execution traces to test a proposed version of a second code function, as taught in Lindo and Beyel includes where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions.  Glaser at ¶¶ 0009 - 0011.
Lindo, Beyel, and Glaser are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software development, and both are trying to solve the problem of how to examine software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to test a proposed version of a second code function, as taught in Lindo and Beyel with where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions, as taught in Glaser.  Glaser teaches that a metadata data structure can be used to analyze the impact proposed changes will have prior to the detection of errors and bugs due to implementation.  Id. at ¶¶ 0007 & 0009.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to test a proposed version of a second code function, as taught in Lindo and Beyel with where the proposed version is written as metadata that represents the proposed versions inputs, outputs, and how the outputs are used as inputs to dependent functions, as taught in Glaser, for the purpose of using a known computer readable metadata format for identifying proposed program changes with a method that uses a computer to exercise proposed program changes using execution traces.}

Claims 6
With respect to claims 6 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
wherein, identifying the first function as a client function that consumes the generated output of the second function comprises identifying a plurality of functions as client functions that each consumes an output generated by the second function; and emulating execution of the first function in view of the behavioral change associated with the second function comprises emulating execution of each of the plurality of functions in view of the behavioral change.  {After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claims 7
With respect to claims 7, Lindo, Beyel, and Glaser teach the invention as claimed, including:
wherein emulating execution of each of the plurality of functions in view of the behavioral change comprises emulating a plurality of instances of the second function, the method further comprising tracking internal state for the second function across the plurality of instances.  { First and second programs may also be versions of a user program, before and after a bug fix, where a memory write state by the second version is tracked and replayed in emulation as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claims 8 and 17
With respect to claims 8 and 17 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
wherein comparing the emulated execution of the first function with the recorded execution of the first function comprises at least one of, comparing an output of the emulated execution of the first function with an output of the recorded execution of the first function; comparing a number of instructions executed during the emulated execution of the first function with a number of instructions executed during the recorded execution of the first function; or comparing a number of times the emulated execution of the first function accessed a memory location with a number of times the recorded execution of the first function accessed the memory location.  {First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claim 9
With respect to claim 9 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
wherein the first executable code and the second executable code are part of a same entity.   {The two different code versions may be functional modules within the same program.  Beyel at ¶ 0028; id. at ¶¶ 0032 & 0033.}

Claim 10
With respect to claim 10 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
when the first function executed differently, using a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; and reporting whether the emulated execution of the first function was normal or anomalous.   {First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claim 11
With respect to claim 11 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
further comprising, when the first function executed differently, running a checker against the emulated execution of the first function; and reporting a result of running the checker.  {First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claim 12
With respect to claim 12 Lindo and Beyel teach the invention as claimed, including: 
wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input.  An execution trace of first and second programs, such as a user program and OS program responses output for input to the user program is captured.  Lindo at ¶¶ 0086, 0092, 0109, & 0189. After the trace is recorded it may be replayed on the user program to emulate execution of both the user program and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Id. at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.}  

Claim 13
With respect to claim 13 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
further comprising: identifying a third function as a client function that consumes an output of the first function; emulating execution of the third function in view of the emulation of the first function; and determining if the third function executed differently based on the behavioral change associated with the second function, based at least on comparing the emulated execution of the third function with a recorded execution of the third function.   {After the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claim 18
With respect to claim 18 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
the computer-executable instructions also including instructions that are executable by the at least one processor to cause the computer system to, use a classification of a plurality of recorded executions of the first function to determine if the emulated execution of the first function is normal or anomalous; or run a checker against the emulated execution of the first function.  {First and second programs may also be versions of a user program, before and after a bug fix, where a memory write by the second version is used as an input in the first version and where a change in the behavior of the second version is made to fix the bug to reveal a different execution outcome in the first version.  Lindo at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Claim 19
With respect to claim 19 Lindo, Beyel, and Glaser teach the invention as claimed, including: 
wherein the recorded execution is based on at least one of, a live execution of the first function; or an emulated execution of the first function using a synthetic input.  {After the trace is recorded it may be replayed on the user program to emulate execution of both the user program modules and the OS programs to emulate production of the OS program output and importation of that output as input to the user program.  Lindo at ¶¶ 0085, 0086, 0088, 0089, 0091; id. at ¶¶ 0126 & 0127.  A plurality of programs may also be versions of a user program, before and after a bug fix, where a memory write may be used as an input in other versions and where a change in version behavior is made to fix the bug to reveal a different execution outcome.  Id. at ¶¶ 0234 – 0238 (fixing a bug); id. at ¶¶ 0248, 0250, 0251, 0262, 0266, 0271, 0277 – 0279 (compare replay memory locations with saved trace memory locations to detect differences).}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										May 25, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199